UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-53705 COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16415 Addison Road, Suite 300 Addison, Texas 75001 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§323.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No The number of shares outstanding of each of the issuer's classes of common stock, as of May 7, 2015, was 202,985,944 shares of Common Stock, $0.0001 par value. Table of Contents COPSYNC, INC. FORM 10-Q FOR THE QUARTER ENDEDMARCH 31, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Balance Sheets at March 31, 2015 (unaudited) and December 31, 2014 3 Statements of Operations (unaudited) for the three months ended March 31, 2015 and 2014 5 Statements of Cash Flows (unaudited) for the three months ended March 31, 2015and 2014 6 Notes to Financial Statements 8 ITEM 2. Management’s Discussion And Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 25 ITEM 4. Controls and Procedures 25 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 27 SIGNATURES 28 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) COPSYNC, INC. Balance Sheets ASSETS March 31, December 31, (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred loan costs Total Current Assets PROPERTY AND EQUIPMENT Leased property under capital lease Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net - - Total Other Assets - - TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents COPSYNC, INC. Balance Sheets (Continued) March 31, December 31, (Unaudited) (Audited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenues Obligation under capital lease Convertible notes payable, current portion Three Year, 50% notes payable, current portion Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues Obligation under capital lease Convertible notes payable, net of $355,928 discount, non-current portion Three Year, 50% notes payable, net of $147,629 discount, non-current portion Notes payable, non-current portion Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 1,000,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 375,000 shares authorized; issued; and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 202,572,444 and 201,852,444 issued and outstanding, respectively Common stock to be issued, 120,000 and 300,000 shares, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents COPSYNC, INC. Statements of Operations (unaudited) For the Three Months Ended March 31, REVENUES Hardware, installation and other revenues $ $ Software license/subscription revenues Total Revenues COST OF REVENUES Hardware and other costs Software license/subscriptions Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Research and development Sales and marketing General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Total Other Expense ) ) NET LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS $ ) $ ) Series B preferred stock dividend ) ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind ) - NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $
